Citation Nr: 0814727	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-42 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for rectal bleeding, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to June 
1971, with prior unverified service.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  
	
The Board notes that during the pendency of this appeal in 
March 2007 the veteran submitted a number of new claims, 
which were deferred in a May 2007 rating decision.  Those 
claims remain pending but not currently on appeal.  

In October 2007 the Board remanded this matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The veteran's rectal bleeding was not incurred in service, is 
not shown to be causally or etiologically related to service, 
and is not shown to have been caused by in-service herbicide 
exposure.



CONCLUSION OF LAW

The criteria for service connection for rectal bleeding have 
not been met.
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for rectal bleeding.  He 
contends that his exposure to Agent Orange in Vietnam caused 
this condition.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).  
Here, there is evidence of a current diagnosis.  The 
veteran's claims file is replete with documentation of his 
rectal bleeding.  At the most recent VA examination of 
December 2007 the examiner found the bleeding consistent with 
hemorrhoids and diverticulosis.  

However, the Board the Board cannot find that the veteran's 
rectal bleeding or its underlying conditions were incurred in 
or aggravated by active service.  The Board notes that the 
veteran's service medical records appear to have been lost.  
The National Personnel Records Center (NPRC) states that the 
records were mailed to the RO.  The RO has no record of 
receipt of the veteran's service medical records, and no 
records for the veteran have been located. Personnel and 
administrative records for the veteran have been obtained.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, at the 
August 2007 hearing the veteran testified that he was not 
aware of any rectal bleeding in service and that the onset of 
the condition was eight years prior [to the hearing], which 
would have been approximately 1999.  This is consistent with 
the medical evidence of record.  In a February 2007 VA 
treatment note the veteran reported the onset to be seven 
years prior, and in August and May 2002 VA treatment notes 
the veteran reported the onset was one to two years prior.  
The earliest medical evidence of record of this condition is 
dated from December 2001.  Moreover, a copy of the veteran's 
separation examination was located, and it indicates normal 
findings as to the rectum and anus.  For these reasons, the 
evidence does not support the in-service incurrence of the 
veteran's rectal bleeding or its underlying conditions.

In addition, the only nexus opinion associated with the 
claims file is that of the December 2007 examiner, who found, 
"[r]ectal bleeding-symptoms are consistent with his 
established diagnoses of Hemorrhoids and Diverticulosis and 
began well after his discharge from Active Duty, thus are 
felt to be less likely as not related to his Active Duty 
service."  The examiner further found, "[t]here is no 
evidence in the literature that establishes an etiologic 
relationship between herbicide exposure and the diagnoses of 
Irritable Bowel Syndrome, Hemorrhoids and Diverticulosis. It 
is less likely as not these conditions are the result of any 
incident in service, in include herbicide exposure."  

Due to the lack of support for the in-service incurrence of 
rectal bleeding or its underlying conditions, as well as the 
December 2007 negative nexus opinion and the absence of any 
nexus opinion to the contrary, the veteran's claim must be 
denied on a direct basis.  The Board further finds that 
service connection cannot be awarded on a presumptive basis 
because neither rectal bleeding, hemorrhoids, nor 
diverticulosis are included in the enumerated list of 
diseases eligible for presumptive service connection as due 
to herbicide exposure.  38 C.F.R. §3.309(e). The Board notes 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary of 
Veteran's Affairs (Secretary) has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994).  

For all of these reasons, the veteran's claim must be denied.  
In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his rectal 
bleeding is related to service.  The veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2002, September 2004, and March 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter of March 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.
	
The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  The Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing before the Board.  He was afforded a VA 
examination in December 2007.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  Indeed, in April 2007 the veteran 
indicated he has no additional evidence to submit.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  


ORDER

Service connection for rectal bleeding is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


